Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
                                          
                                                      Response to Amendment
Based on applicant’s amendment, filed on 8/10/2021, see page 2 through 10 of the remarks, with respect to cancellation of claims 1-20, 27, and amended claims 21, 28 and new claims 29-32, also review of prior art of record, all have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(b) rejection and rejection of 103(a) for claims 21-26, 28 and 29-32, are hereby withdrawn.    
             The claims 21-26, 28 and 29-32 now renumbered as 1-11 are allowed.  



                                                   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a moving body risk assessment device and a moving body monitoring system, which relates to, for example, a moving body risk assessment device that assesses a risk of leaked gas to a moving body from image information obtained by an 
           Based on applicant’s amendment, with respect to claim 21, representative of claims 28, the closest prior art of record (Miranda and Aponte), Miranda reference is directed to a laser scanning detection and visualization apparatus, and more particularly, to a laser scanning detection and gas leak visualization apparatus that can aid the user to quickly identify leaks within a field-of-interest (FOI) within a laser scanning window which is the actual/real scene field-of-view (or field of projection). But neither Miranda nor Aponte teach or suggest, among other things, “performs the moving body detection in which a moving direction and a moving speed of the moving body are detected by comparing at least two of the image information imaged at different times, and wherein the processor performs the risk assessment in which the risk to the moving body is assessed on a basis of a relationship between a type of the gas present within the imaging range and a “type of leaked gas specified in advance”, and the moving direction and the moving speed of the moving body detected in the moving body detection”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Miranda and Aponte) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667     
May 4, 2021